Citation Nr: 0008082	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for the service-connected low back disability.  



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served as member of a Reserve component from 
January 1980 to November 1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision of the RO 
which granted service connection for arthritis of the low 
back with limitation of motion and assigned a 20 percent 
evaluation effective on November 25, 1996.  

In January 1999, the Board remanded this matter to the RO for 
additional development of the record.  

As the evaluation of the rating assigned for the veteran's 
service-connected low back disorder involves a question of 
the propriety of the initial evaluation assigned, the Board 
has recharacterized the issue accordingly in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Fenderson v. West, 12 
Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected low back disability is 
shown to have more nearly approximated a level of impairment 
consistent with that of severe functional loss of the lumbar 
spine since November 25, 1996.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
evaluation for the service-connected low back arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a including Diagnostic Codes 5289, 5292, 5293, 5295 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


I.  Background

The veteran was initially afforded a VA examination in 
December 1996.  At that time, he presented with complaints of 
low back pain, worse with prolonged standing or sitting, with 
an occasional sharp pain down his left leg.  Range of motion 
was demonstrated by flexion to 45 degrees, extension to 15 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 45 degrees, left rotation to 30 degrees and right 
rotation to 45 degrees.  Objective evidence of pain on motion 
was registered on right lateral flexion, left rotation and 
forward flexion.  A MRI performed a year prior to the 
examination was stated to show degenerative joint disease at 
L5-S1 and facet arthropathy.  Based on the examination, a 
final diagnosis of degenerative joint disease and facet 
arthropathy of the lumbosacral spine was rendered.  

In January 1997, the RO granted service connection for 
arthritis of the low back with limitation of motion and 
assigned a 20 percent evaluation effective on November 25, 
1996.  The veteran appealed this initial rating on the basis 
that it did not reflect the extent of his disability.  

In August 1998, the veteran was afforded a hearing at the RO 
before the undersigned Member of the Board.  He testified 
that he frequently had difficulty getting out of bed in the 
morning and would sometimes be confined to bed because of his 
back.  He further noted that it was difficult for him to bend 
over to brush his teeth or lift things and described having a 
shooting pain which extended down his left leg to his ankle, 
which he experienced a substantial part of the time.  He also 
stated that he frequently missed work and was ultimately 
placed on light duty due to his back condition.  

The veteran's wife testified that, because of his back 
problems, he was no longer able to perform certain chores, 
such as mowing the lawn, laundry or carrying firewood.  

The veteran was afforded another VA examination in October 
1999.  At that time, he presented with complaints of 
intermittent pain which is present approximately 80 percent 
of the time.  He also reported occasional pain radiating into 
his left leg to the calf level, particularly with any 
prolonged period of sitting in excess of 30 minutes in 
duration, and an intermittent sensation of numbness in the 
feet.  There were no specific complaints of weakness, 
fatigability or lack of endurance; however, he did report 
experiencing stiffness in his lower back, especially in the 
morning.  

According to the veteran, he had been on multiple pain 
medications and anti-inflammatory drugs for his back, but 
they were only minimally helpful.  As of the date of the 
examination, he had stopped taking these medications due to 
stomach upset.  In addition to the above complaints, the 
veteran reported experiencing flare-ups or worsening episodes 
of back pain with any prolonged period of sitting or standing 
greater than 30 minutes.  He noted that he avoided doing any 
heavy lifting so as not to exacerbate his pain.  He further 
stated that when his pain was especially severe, he had a 
tendency to avoid any type of forward bending, as this 
exacerbated his pain.  

With regard to function, the veteran reported independence in 
all activities of daily living.  He noted, however, that he 
was not able to perform any sort of yard work, such as mowing 
the lawn or raking leaves, or recreational activities, such 
as playing baseball, as these activities exacerbated his 
pain.  He further reported that he had lost over 200 days of 
work over the last 3 years due to his back disability.  

The range of motion testing revealed forward flexion to 45 
degrees, extension to 10 degrees, and side bending, right and 
left, to 30 degrees, with objective evidence of pain 
demonstrated on flexion, extension and right side bending.  
Rotation was normal at 45 degrees, bilaterally, with no 
increased pain evident on examination.  

The physical inspection of the lumbosacral spine revealed 
loss of normal lumbar lordosis, but no evidence of swelling, 
fixed deformity or atrophy of the back muscles.  There was, 
however, pain on palpation of the paraspinal muscles in the 
lower lumbosacral spine and on palpation of the lower lumbar 
sacral junction, mid-line location.  

Neurological testing showed lower extremity strength to be 
within normal limits at 5/5 in all muscle groups tested.  
Sensation was also normal in dermatome distribution for 
pinprick, as well as reflexes at 2+ for knee and ankle jerk.  
The veteran had no difficulty standing on his toes or heels 
or performing a full squat.  Seated and supine, straight-leg 
raise was negative, bilaterally.  

Based on the above examination, a final diagnosis was 
rendered of injury to lumbosacral spine from motor vehicle 
accident while in service, resulting in known degenerative 
disc disease at L5-S1 with facet hypertrophy in the lumbar 
spine and limited motion of the lumbosacral spine.  


II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's low back 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

The veteran's low back disability has been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, for moderate limitation of motion of 
the lumbar spine.  A 40 percent evaluation is assigned for 
severe limitation of motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  

Diagnostic Code 5293 provides for the assignment of a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation is 
assignable for severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint space 
or some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Based on a review of the evidence of record, the Board finds 
that the veteran's low back disability is shown to have been 
manifested by a level of impairment which more nearly 
approximates that of severe functional limitation of the 
lumbar spine due to pain under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, since November 26, 1995.  

The Board notes that it must consider the findings of pain 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, when making a 
determination as to the appropriate evaluation for a service-
connected disability.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this instance, the veteran has consistently 
complained of pain and has demonstrated significant 
limitation of motion affecting his lumbar spine.  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by his low back disorder more 
nearly approximates the criteria for a 40 percent rating-
severe limitation of function of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the assignment of an 
initial 40 percent rating for the service-connected low back 
disorder effective on November 25, 1996.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, the veteran has 
demonstrated a level of impairment of his low back consistent 
with a 40 percent evaluation for severe limitation of the 
lumbar spine since November 25, 1996.  

No evidence has been presented to show that the veteran's 
current low back disability picture is not adequately 
compensated by the actual provisions of the rating schedule.  
As such, the Board finds that consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is not appropriate.  




ORDER

An initial 40 percent rating for the service-connected low 
back disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

